Case 7:19-cr-00682-CS Document 31 Filed 11/16/20 Page 1of 9

AO 245B (Rev. 09/19) Judgment in a Criminal Case (form modified within District on Sept. 30, 2019)
Sheet 1

 

UNITED STATES DISTRICT COURT

Southern District of New York

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

V.
Wayne Ostrander Case Number: 7:19-CR-00682 (CS)
USM Number: 86742-054

Jason Ser, Esq.

 

Ne ee ee eee ee ee es

Defendant’s Attorney

THE DEFENDANT:
| pleaded guilty to count(s) Count Two of Indictment 19 CR 00682 (CS).

L] pleaded nolo contendere to count(s)

 

which was accepted by the court.

CL) was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 2252A(a)\(5) Possession of Child Pornography, a Class C Felony. 3/25/2019 Two

(B); 18 U.S.C. § 2252A
(b)(2)

The defendant is sentenced as provided in pages 2 through 9 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984,

(J The defendant has been found not guilty on count(s)

 

WiCount(s) One is Clare dismissed on the motion of the United States.

 

__ It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances,

11/12/2020

 

Date of Imposition of Judgment

My, kode

Signature of Judge U

Cathy Seibel, U.S.D.J.
Name and Title of Judge

[1]13/20

Date
Case 7:19-cr-00682-CS Document 31 Filed 11/16/20 Page 2 of 9

AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 2 of

DEFENDANT: Wayne Ostrander
CASE NUMBER: 7:19-CR-00682 (CS)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of:
One hundred twenty (120) months as to Count Two of Indictment 19 CR 00682 (CS). Defendant is advised of his right to

appeal.

| The court makes the following recommendations to the Bureau of Prisons:
The Court recommends placement at a facility as close as possible to Rockland County, New York.

Wi The defendant is remanded to the custody of the United States Marshal.

(1 The defendant shall surrender to the United States Marshal for this district:
LI at Oam UO pm. on
(1 as notified by the United States Marshal.

 

[1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[] before 2 p.m. on

 

[) as notified by the United States Marshal.

[} as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 
Case 7:19-cr-00682-CS Document 31 Filed 11/16/20 Page 3 of 9

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Shect 3 — Supervised Release

i

Judgment—Page 3 of
DEFENDANT: Wayne Ostrander
CASE NUMBER: 7:19-CR-00682 (CS)
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

Eight (8) years as to Count Two.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance,
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
C) The above drug testing condition is suspended, based on the court's determination that you
pose 2 low risk of future substance abuse. (check if applicable)
4, 1 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
5. (You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. (1 You must participate in an approved program for domestic violence, (check if applicable)

whe

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 
Case 7:19-cr-00682-CS Document 31 Filed 11/16/20 Page 4 of 9

AQ 245B (Rev, 09/19) Judgment in a Criminal Case
Sheet 3A —- Supervised Release

Judgment—Page 4 of 9
DEFENDANT: Wayne Ostrander
CASE NUMBER: 7:19-CR-00682 (CS)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

8, You must not communicate or interact with someone you know is engaged in criminal activity, If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9, Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. You must follow the instructions of the probation officer related to the conditions of supervision.

we

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscoults. gov.

 

Defendant's Signature Date

 
Case 7:19-cr-00682-CS Document 31 Filed 11/16/20 Page 5 of 9
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3D — Supervised Release

Judgment-—Page 5 of 9

DEFENDANT: Wayne Ostrander
CASE NUMBER: 7:19-CR-00682 (CS)

SPECIAL CONDITIONS OF SUPERVISION

You shall undergo a sex-offense-specific evaluation and participate in an outpatient sex offender treatment and/or
outpatient mental health treatment program approved by the U.S. Probation Office. | recommend Empire State Forensics if
feasible. If not feasible, then | recommend that the provider confer with Empire State Forensics regarding the course of
treatment for Defendant. You shall abide by all rules, requirements, and conditions of the sex offender treatment program
(s), including submission to polygraph testing and refraining from accessing websites, chatrooms, instant messaging, or
social networking sites to the extent that the sex offender treatment and/or mental health treatment program determines
that such access would be detrimental to your ongoing treatment. You will not view, access, possess, and/or download any
pornography involving adults unless approved by the sex-offender specific treatment provider. You must waive your right

~ of confidentiality in any records for mental health assessment and treatment imposed as a consequence of this judgment
to allow the U.S. Probation Office to review the course of treatment and progress with the treatment provider. You must
contribute to the cost of services rendered based on your ability to pay and the availability of third-party payments. The
Court authorizes the release of available psychological and psychiatric evaluations and reports, including the presentence
investigation report, to the sex offender treatment provider and/or mental health treatment provider.

You shall permit the U.S. Probation Office to install any application or software that allows it to survey and/or monitor all
activity on any computer(s), automated service(s), or connected devices that you will use during the term of supervision
and that can access the internet (collectively, the "Devices"), and the U.S. Probation Office is authorized to install such
applications or software. Tampering with or circumventing the U.S. Probation Office's monitoring capabilities is prohibited.
To ensure compliance with the computer monitoring condition, you must allow the probation officer to conduct initial and
periodic unannounced examinations of any Device(s) that are subject to monitoring. You must notify any other people who
use the Device(s) that it is subject to examination pursuant to this condition. You must provide the U.S. Probation Office
advance notification of planned use of any Device(s), and will not use any Device(s) without approval until compatibility
(i.e., software, operating system, email, web browser) is determined and installation is completed. Applications for your
Device(s) shall be approved by the U.S. Probation Office once the Probation Office ensures compatibility with the
surveillance/monitoring application or software. Websites, chatrooms, messaging, and social networking shall be. accessed
via the Device(s) web browser unless otherwise authorized. You will not create or access any internet service provider
account or other online service using someone else's account, name, designation or alias. You will not utilize any
peer-to-peer and/or file sharing applications without the prior approval of your probation officer. The use of any Device(s) in
the course of employment will be subject to monitoring or restriction as permitted by the employer.

You will inform the U.S. Probation Office prior to accessing any websites within the following categories (Adult; Alternative
Lifestyles; Chat and Social Networks; Dating and Personals; Download Media; Downloads; Free Hosting; Hacking and
Warez; Illegal Activities; Kids and Teens; Lingerie; Park Domains; Sex Education; Web Mail; and XXX) for the first time,
and will not access any such websites until such access is approved by the U.S. Probation Office. The U.S. Probation
Office must approve within three business days any such access unless the volume of that request makes that impractical,
in which case probation may seek the Court's approval for more time.

You will not access any websites, chatrooms, instant messaging, or social networking sites where your criminal
history-including this conviction-would render such access in violation of the terms of service of that website, chatroom,
instant messaging, or social networking site.

You are restricted from viewing, accessing, possessing, and/or downloading any sexually explicit material involving minors,
including those created via the method of morphing or other image creation format. You will not view or possess any
"visual depiction" (as defined in 18 U.S.C. § 2256), including any photograph, film, video, picture, or computer-generated
image or picture, whether made or produced by electronic, mechanical, or other means, of "sexually explicit conduct" by a
minor under the age of 18.

You must not have deliberate contact with any child under 18 years of age, unless approved by the U.S. Probation Office.
You must not loiter within 100 feet of places regularly frequented by children under the age of 18, such as schoolyards,
playgrounds, and arcades. You must not view and/or access any web profile of users under the age of 18. This includes,
but is not limited to, social networking websites, community portals, chat rooms or other online environment
(audio/visual/messaging), etc. which allows for real time interaction with other users, without prior approval from your
probation officer.

(Continued on next page)

 
Case 7:19-cr-00682-CS Document 31 Filed 11/16/20 Page 6 of 9
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3D — Supervised Release

Judgment—Page a ae

DEFENDANT: Wayne Ostrander
CASE NUMBER: 7:19-CR-00682 (CS)

SPECIAL CONDITIONS OF SUPERVISION (CONT'D)

You shall submit your person, and any property, residence, vehicle, papers, effects, computer, other electronic
communication or data storage devices, cloud storage or media to search by any United States Probation Officer, with the
assistance of law enforcement if needed. The search is to be conducted upon reasonable suspicion concerning a violation
of a condition of supervision or unlawful conduct by you. Failure to submit to a search may be grounds for revocation of
release. You shall warn any other occupants that the premises may be subject to searches pursuant to this condition. Any
search shall be conducted at a reasonable time and in a reasonable manner,

If the probation officer determines, based on your criminal record, personai history or characteristics, that you pose a risk
to another person (including an organization), the probation officer, with the prior approval of the Court, may require you to
notify the person about the risk and you must comply with that instruction. The probation officer may contact the person
and confirm that you have notified the person about the risk.

You must provide the probation officer with access to any requested financial information.

You must not incur new credit charges or open additional lines of credit without the approval of the probation officer unless
you are in compliance with the installment payment schedule.

It is recommended that you be supervised by your district of residence.

 
Case 7:19-cr-00682-CS Document 31 Filed 11/16/20 Page 7 of 9
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 -- Criminal Monetary Penalties

 

Judgment — Page 7 of 6
DEFENDANT: Wayne Ostrander
CASE NUMBER: 7:19-CR-00682 (CS)
CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 $ 9,000.00 $ 3 3
[1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
wi The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, cach payee shall receive an approximately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18°U.S.C. § 3664G), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
Restitution payments shail be made

payable to:

SDNY Clerk of Court
United States Courthouse
500 Pearl Street

New York, NY 10007

Attention: Cashier

TOTALS $ 0.00 $ 9.00

(1 Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[1 The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C1 the interest requirement is waived forthe [] fine [] restitution.

(1 the interest requirement forthe [ fine [1 restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
+** Findings for the total amount of losses are required under Chapters 109A, 110, IIQA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

 
AO 2458 (Rev. 09/19) hedamoe ccohntnal Sue O08 2-ES Document 31 Filed 11/16/20 Page 8 of 9

Sheet 6 — Schedule of Payments

Judgment — Page 8 rf 9
DEFENDANT: Wayne Ostrander

CASE NUMBER: 7:19-CR-00682 (CS)

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A & Lumpsum paymentof$ 100.00. due immediately, balance due

CL] not later than

or
ff inaccordance with [] C, MD, OF E,or fF below; or

B  () Payment to begin immediately (may be combined with LIC, CID, er 1 F below); or
C (CJ Paymentinequal _ fe.g., weekly, monthly, quarterly) installments of $ over a period of
_ (¢.g., months or years), tocommence (é.g., 30 or 60 days) after thg date of this judgment; or
\S% S geess monthly come.
D Wi Payment in equal monthly (e.g. weekly, monthly, quarterly) installments of 9” “~~ over a period of

supervisidy (e.g. months or years), to commence 30 days (e.g. 30 or 60 days) after release from imprisonment to a
term of supervision, or

E [J Payment during the term of supervised release will commence within (2.z., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F a Special instructions regarding the payment of criminal monetary penalties:
Your liability to pay restitution shall terminate on the date that is the later of 20 years from the entry of judgment or
20 years after your release from imprisonment, as provided in 18 U.S.C. § 3613(b). You shall notify, within 30
days, the Clerk of Court, the United States Probation Office (during any period of probation or supervised release),
and the United States Attorney's Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn:
Financial Litigation Unit) of (1) any change of your name, residence, or mailing address or (con't on next page)

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

L] Joint and Several

Case Number : .
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant munber) Total Amount Amount if appropriate

EJ] The defendant shall pay the cost of prosecution.

O

The defendant shall pay the following court cost(s):

[1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.

 
Case 7:19-cr-00682-CS Document 31 Filed 11/16/20 Page 9 of 9
AO 245B (Rev. 09/19) Judgment in a Criminal Case

Sheet 6 — Schedule of Payments

Judgment -— Page 9 of _ 9g _
DEFENDANT: Wayne Ostrander
CASE NUMBER: 7:19-CR-00682 (CS)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A (1 Lump sum payment of $ __ due immediately, balance due

f)] not later than , or
f] inaccordancewith TF] C, [1 D,  E,or CO F below; or

B (1 Payment to begin immediately (may be combined with DOC, OD,or (] F below); or

 

C (1 Paymentinequal fe.g., weekly, monthly, quarterly) installments of $ _ over a period of
_ (e.g. months or years), tocommence (e.g., 30 or 60 days) after the date of this judgment; or
D (C) Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g. 30 or 60 days) after release from imprisonment to a

term of supervision; or

E (Payment during the term of supervised release will commence within (e. £., 30 or 60 days) after release from
imprisonment, The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F [] Special instructions regarding the payment of criminal monetary penalties:
(2) any material change in your financial resources that affects your ability to pay restitution in accordance with 18
U.S.C. § 3664(k).

Vales the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court,

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[ Joint and Several

Case Number

Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate

[J The defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):

O

(1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, ?) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) VTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.

 
